Exhibit 10.10(a)

 FIRST AMENDMENT AND CONSENT TO
LOAN AND SECURITY AGREEMENT

This FIRST AMENDMENT AND CONSENT TO LOAN AND SECURITY AGREEMENT (the
“Amendment”) is entered into as of April 5, 2013 between ACME UNITED
CORPORATION, a Connecticut corporation (the “Borrower”) and HSBC BANK USA,
NATIONAL ASSOCIATION (the “Lender”).

RECITALS

Borrower and Lender are parties to a Loan and Security Agreement dated as of
April 5, 2012, as amended (collectively, the “Loan Agreement”). Capitalized
terms used herein shall have the meanings given to them in the Loan Agreement
unless otherwise specified.

Borrower has requested that the Lender amend certain terms and conditions of the
Loan Agreement, pursuant to the terms of this Amendment.

NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Amendment and the benefits to be received from the performance
of such promises, covenants and understandings, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

1.                  As of the date hereof, the definition of “Revolving Line”,
as set forth in Section 1.2 of the Loan Agreement, is amended and restated in
its entirety to read as follows:

“Revolving Line” is an Advance or Advances in an aggregate principal amount up
to Forty Million Dollars ($40,000,000.00).

2.                  As of the date hereof, Section 6.7(a) of the Loan Agreement
is amended and restated in its entirety to read as follows:

“Debt/Net Worth Ratio. A ratio of Total Liabilities less Subordinated Debt to
Tangible Net Worth of not more than than the ratio set forth below for each
quarter set forth below:

Quarterly Period

Ending on

 

Debt/Net Worth Ratio March 31st of each year 2.0 to 1.0 June 30th of each year
2.5 to 1.0 September 30th of each year 2.5 to 1.0 December 31st of each year 2.0
to 1.0

 

1

 





3.                  As of the date hereof, Section 6.7(b) of the Loan Agreement
is amended and restated in its entirety to read as follows:

“Tangible Net Worth. A Tangible Net Worth of at least $20,000,000.”

4.                  Consent. The Lender hereby consents to the acquisition by
the Borrower of certain assets of (Company Name Omitted), so long as (i) the
acquisition consideration to be paid by the Borrower and the other terms and
conditions of the acquisition, in either case, previously disclosed to the
Lender, are not modified in any material respect and (ii) the conditions set
forth in Section 7.3 of the Loan Agreement are satisfied with respect to such
asset acquisition (excluding any requirement to obtain the Lender’s prior
written consent, with this Section 4 of this Amendment constituting such prior
written consent).

5.                  No Other Changes. Except as explicitly amended by this
Amendment, all of the terms and conditions of the Loan Agreement shall remain in
full force and effect.

6.                  Conditions Precedent. This Amendment shall be effective when
the Lender shall have received an executed original hereof and each of the
following, all in substance and form acceptable to the Lender in its sole
discretion:

(a)                A Certificate of Borrower (1) certifying that there have been
no changes to (i) the articles of incorporation and bylaws of the Borrower,
which were certified and delivered to the Lender pursuant to the Secretary’s
Certificate dated as of April 5, 2012, and (ii) to the slate of officers and
agents authorized to sign and to act on behalf of the Borrower and (2) attaching
the resolutions of the board of directors of the Borrower, which approve the
execution and delivery of this Amendment, and any and all documents,
instruments, writings and agreements related hereto (collectively, the
“Amendment Documents”).

(b)               An amended and restated Revolving Note.

(c)                Such other matters as the Lender may require.

7.                  Representations and Warranties. The Borrower hereby
represents and warrants to the Lender as follows:

(a)                The Borrower has all requisite power and authority to execute
this Amendment and the other Amendment Documents and to perform all of the
obligations hereunder and thereunder, and the Amendment Documents have been duly
executed and delivered by the Borrower and constitute the legal, valid and
binding obligations of the Borrower, enforceable in accordance with their terms.

(b)               The execution, delivery and performance by the Borrower of
this Amendment and the other Amendment Documents have been duly authorized by
all necessary corporate action and do not (i) require any authorization, consent
or approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect, having applicability to the Borrower, or the articles of incorporation
or by-laws of the Borrower, or (iii) result in a breach of or constitute a
default under any indenture or loan or Loan Agreement or any other agreement,
lease or instrument to which the Borrower is a party or by which it or its
properties may be bound or affected.



2

 

(c)                All of the representations and warranties contained in
Section 5 of the Loan Agreement are correct on and as of the date hereof as
though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.

8.                  References. All references in the Loan Agreement to “this
Agreement” shall be deemed to refer to the Loan Agreement as amended hereby; and
any and all references in the Loan Documents to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended hereby.

9.                  No Other Waiver. The execution of this Amendment and
acceptance of any documents related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Loan Agreement, or breach, default or
event of default under any Loan Documents or other document held by the Lender,
whether or not known to the Lender and whether or not existing on the date of
this Amendment.

10.              Costs and Expenses. The Borrower hereby reaffirms its agreement
under the Loan Agreement to pay or reimburse the Lender on demand for all
reasonable costs and expenses incurred by the Lender in connection with the Loan
Documents, including without limitation all reasonable fees and disbursements of
legal counsel. Without limiting the generality of the foregoing, the Borrower
specifically agrees to pay all reasonable fees and disbursements of counsel to
the Lender for the services performed by such counsel in connection with the
preparation of this Amendment and the documents and instruments incidental
hereto.

11.              Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK



3

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

    HSBC BANK USA, NATIONAL ASSOCIATION ACME UNITED CORPORATION        
By:_________________________________ By:_________________________________ Name:
Name: Title Title

 

 

4

 





AMENDED AND RESTATED
SECURED REVOLVING NOTE

$40,000,000     Maturity Date:  April 5, 2017

 

FOR VALUE RECEIVED, ACME UNITED CORPORATION, a Connecticut corporation
(“Borrower”) hereby promises to pay to the order of HSBC Bank, National
Association or the holder (the “Lender”) of this Secured Revolving Note (this
“Revolving Note”) at 452 Fifth Avenue, New York, New York or such other place of
payment as the holder of this Revolving Note may specify from time to time in
writing, in lawful money of the United States of America, the principal amount
of Forty Million Dollars ($40,000,000) or such other principal amount as Lender
has advanced to Borrower, together with interest at a rate as specified in the
Loan Agreement (defined hereafter).

 

This Revolving Note is the Revolving Note referred to in, and is executed and
delivered in connection with, that certain Loan and Security Agreement dated
April 5, 2012, by and between Borrower and Lender (as the same may from time to
time be amended, modified or supplemented in accordance with its terms, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof. All payments shall be made in accordance with the Loan Agreement. All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein. An Event of Default under the Loan
Agreement shall constitute a default under this Revolving Note.

 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Revolving Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Revolving Note has
been negotiated and delivered to Lender and is payable in the State of New York.
This Revolving Note shall be governed by and construed and enforced in
accordance with, the laws of the State of New York, excluding any conflicts of
law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

This Revolving Note amends and restates in its entirety and is given in
substitution for (but not in satisfaction of) that certain Revolving Note dated
April 5, 2012 executed by Borrower in favor of Lender in the original principal
amount of $30,000,000.

 

[Remainder of Page Intentionally Left Blank]

 



5

 

 



    BORROWER FOR ITSELF ACME UNITED CORPORATION        
By:_________________________________ Name: Title

 





6

